EXHIBIT SECOND SUPPLEMENTAL INDENTURE FIRSTENERGY NUCLEAR GENERATION CORP. TO THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee Dated as of June 30, 2009 Providing among other things for First Mortgage Bonds, Guarantee SeriesC of 2009 due 2033 First Mortgage Bonds, Guarantee SeriesD of 2009 due 2033 First Mortgage Bonds, Guarantee SeriesE of 2009 due 2033 First Mortgage Bonds, Collateral SeriesH of 2009 due 2011 First Mortgage Bonds, Collateral SeriesI of 2009 due 2011 First Mortgage Bonds, Collateral SeriesJ of 2009 due 2010 Supplemental to Open-End Mortgage, General Mortgage Indenture and Deed of Trust, Dated as of June 1, 2009 THIS SECOND SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of June 30, 2009, between FIRSTENERGY NUCLEAR GENERATION CORP., a corporation organized and existing under the laws of the
